[Cite as Magale v. Bur. of Motor Vehicles, 2011-Ohio-1769.]

                                      Court of Claims of Ohio
                                                                             The Ohio Judicial Center
                                                                     65 South Front Street, Third Floor
                                                                                Columbus, OH 43215
                                                                      614.387.9800 or 1.800.824.8263
                                                                                 www.cco.state.oh.us




KRISTEN MAGALE

       Plaintiff

       v.

BUREAU OF MOTOR VEHICLES

       Defendant

Case No. 2010-07296-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



        {¶ 1} Plaintiff, Kristen Magale, filed this action against defendant, Bureau of
Motor Vehicles (BMV), alleging her driver’s license was improperly recorded as
suspended by BMV, which resulted in her car being impounded after a traffic stop by
local police in April, 2010. Plaintiff, related, “[i]n November (2009) I received a ticket
and forgot about it, got pulled over again in February (2010) told my license were
suspended.” Plaintiff noted that when she was stopped in February 2010 she received
a ticket and her car was towed and impounded based on suspended license information
supplied by BMV. Plaintiff advised she appeared in court in response to charges arising
from the February 2010 traffic stop and “was informed I was fine and valid,” apparently
in regard to the license suspension issue. Plaintiff recalled she went to a local BMV
registrar in April 2010 to change her name and was informed at that time that her
driver’s license was suspended.               In response to this driver’s license suspension
information, plaintiff reported she telephoned a BMV office and “was informed that the
BMV needed me to show proof of insurance.” Plaintiff asserted she mailed proof of
insurance to the BMV office in Youngstown, Ohio expecting her driver’s license status
record to be cleared within six to ten business days after BMV received the proof of
insurance information. Plaintiff stated, “[a]bout 3 weeks later (apparently April 28, 2010)
I drove to school and was pulled over and told my license was suspended, got a ticket
and my car towed.” According to plaintiff, she went to a BMV office on April 29, 2010
and received “a letter saying I was valid and was told I was never informed that I was
suspended until April, 2010 because the info was sent to the wrong address.”
Defendant had mailed plaintiff a notice of driver’s license suspension letter to the last
known address plaintiff had provided to BMV.         Although, according to plaintiff, her
driver’s license suspension was based on a failure to show proof of financial
responsibility (insurance), plaintiff maintained, “I have insurance and have had
insurance the whole time.” In her complaint, plaintiff pointed out her car was towed in
April 2010 as a result of defendant’s purported error in recording her driver’s license as
suspended and she therefore requested damages in the amount of $292.00 for towing
and impound fees incurred. The filing fee was paid.
       {¶ 2} Defendant acknowledged plaintiff’s driver’s license status was recorded as
suspended for failure to show proof of financial responsibility when she was ticketed for
speeding on November 25, 2009 and her subsequent court appearance in the
Brecksville Mayor’s Court on February 1, 2010 when she pled guilty to the speeding
charge. Defendant asserted BMV acted properly in recording plaintiff’s driver’s license
status based on information received. Defendant contended the sole cause of plaintiff’s
problems in regard to her driver’s license suspension was plaintiff’s own neglect in
failing to provide an accurate mailing address to BMV.
       {¶ 3} In the investigation report, defendant provided a chronology of events from
November 25, 2009 to May 5, 2010, all in connection with plaintiff’s driver’s license
record.   Initially, defendant pointed out plaintiff received a ticket for speeding on
November 25, 2009. This is the ticket plaintiff noted in her complaint that she “forgot
about.” At the time plaintiff received the speeding citation she was known as Kristen J.
Jordan and her address was on file as 1456 S. Carpenter Road, Apt. 161, Brunswick,
Ohio 44212. According to defendant, “[o]n December 10, 2009, the Brecksville Mayor’s
Court entered a declaration of forfeiture of Plaintiff’s license for her failure to appear on
the November 25, 2009 speeding charge” (copy submitted).               The “Declaration of
Forfeiture” listed plaintiff’s address as 516 County Road 40, Sullivan, Ohio 44880. In
response to the “Declaration of Forfeiture” defendant, on January 20, 2010, mailed
plaintiff a “notice of suspension” to the S. Carpenter Road address in Brunswick.
Defendant contended plaintiff had a statutory duty under R.C. 4507.09(C)1 to notify
BMV of any address change within ten days after the address change. Apparently, as
of January 20, 2010, plaintiff had not provided BMV with any notification regarding a
change of address. Plaintiff did not dispute the fact she did not provide notice she had
changed her address. Documentation has been submitted to indicate plaintiff’s given
address at the time she was ticketed on November 25, 2009 was “516 Co Rd 40,
Sullivan, Ohio 44880.”
        {¶ 4} According to defendant’s records (copies submitted), plaintiff was stopped
on February 1, 2010 and charged with a seat belt violation and a driver’s license
misrepresentation and ordered to appear in the Brecksville Mayor’s Court to answer
these charges(February 2, 2010 appearance, convicted on both charges). Defendant
noted, on that same day, February 1, 2010, plaintiff belatedly appeared in the
Brecksville Mayor’s Court and answered the November 25, 2009 speeding charge,
entering a guilty plea. At that time, plaintiff also received a “Release of Forfeiture” (copy
submitted) of her license from the Brecksville Mayor’s Court. On February 2, 2010,
plaintiff paid a license reinstatement fee to BMV in the amount of $25.00 and plaintiff’s
driver’s license record was adjusted accordingly with an entry (copy submitted)
providing for “the release and reinstatement on Plaintiff’s record.” Defendant related, as
of February 2, 2010 when she remitted the reinstatement fee, her “driver’s license was
valid and she was not under any suspension.”
        {¶ 5} At sometime after February 1, 2010 defendant received an “Abstract of
Court Record” (copy submitted) from the Brecksville Mayor’s Court referencing plaintiff’s
conviction on the November 25, 2009 speeding charge. Contained on the “Abstract of
Court Record” was a caption:              “FINANCIAL RESPONSIBILITY PROOF SHOWN”
containing boxes regarding “Yes” and “No” with the “No” box marked. Based on the
information provided in the “Abstract of Court Record” regarding a failure to show proof
of insurance, defendant sent plaintiff a “Notice of Suspension” of her driver’s license on

        1
          (C) Each person licensed as a driver under this chapter shall notify the registrar of any change
in the person’s address within ten days following that change. The notification shall be in writing on a
form provided by the registrar and shall include the full name, date of birth, license number, county of
residence, social security number, and new address of the person.
February 17, 2010. The February 17, 2010 “Notice of Suspension” was sent by regular
mail to the S. Carpenter Road address in Brunswick. The mandatory suspension noted
in this correspondence ran from March 19, 2010 to June 17, 2010. Defendant related,
“[o]n March 4, 2010, BMV entered a change of address apparently received from
Plaintiff changing her address from 1456 S. Carpenter Rd Apt. 161, Brunswick, Oh
44212 to 4540 Aspen Lake Dr Ste 312, Brunswick, Ohio 44216.” Defendant advised
BMV treats address changes in a prospective manner and does not search records to
determine if any prior notices regarding license suspensions were mailed to a previous
address on file. Defendant acknowledged plaintiff was stopped on April 28, 2010 and
“charged with driving under suspension or revocation” based on information supplied by
BMV. Defendant further acknowledged plaintiff provided proof of insurance to the BMV
reinstatement office on April 29, 2010 resulting in her suspension being deleted from
BMV files.   Plaintiff’s driving under suspension charge was subsequently dismissed
when she appeared in the Brunswick Mayor’s Court on May 5, 2010. Defendant denied
acting improperly in recording plaintiff’s driver’s license as suspended or in mailing the
“Notice of Suspension” to the S. Carpenter Road address in Brunswick.
       {¶ 6} Defendant is required to give written notice of driver’s license suspensions
by regular mail sent to the last known address of the person whose license is
suspended. State v. May (July 19, 1995), Ross App. 94CA2075. In the instant claim,
evidence has shown BMV complied with the requisite notice provisions in mailing the
February 17, 2010 “Notice of Suspension” letter to plaintiff’s listed address in Brunswick,
Ohio. The letter was mailed and not returned to BMV. Delivery can be presumed. No
evidence has been offered to establish BMV failed to comply with the requirements for
sending notice. See Raheem v. Bureau of Motor Vehicles, Ct. of Cl. No. 2006-06043-
AD, jud, 2007-Ohio-1987.
       {¶ 7} Furthermore, plaintiff was charged with a statutory duty to notify BMV of
any address change, within ten days after moving. There is no evidence plaintiff filed a
change of address form. It has been previously held that a plaintiff who fails to notify
BMV of a full address change as required by statute (see 4507.09(C)) is the sole and
proximate cause of any failure of service and loss resulting from this real or perceived
failure. See Spinner v. Bureau of Motor Vehicles, Ct. of Cl. No. 2004-09401-AD, 2005-
Ohio-2487; also Fredrickson v. Ohio State Hwy. Patrol, et al., Ct. of Cl. No. 2005-04466-
AD, 2006-Ohio-7305.
      {¶ 8} Considering the information available to defendant, insufficient evidence
has been offered to show that BMV acted improperly in listing plaintiff’s license as
suspended. Resulting monetary damages are recoverable when plaintiff proves, by a
preponderance of the evidence, defendant erroneously records driver’s license
information. Ankney v. Bureau of Motor Vehicles (1998), 97-11045-AD; Serbanescu v.
Bureau of Motor Vehicles (1994), 93-15038-AD; Black v. Bureau of Motor Vehicles
(1996), 95-01441-AD. In the instant action, plaintiff has failed to prove that defendant
erroneously recorded her driver’s license status.     In situations based on financial
responsibility noncompliance, BMV may not bear liability for damages proximately
caused from suspending a driver’s license in reliance upon erroneous information
supplied by a municipal court. Sullivan v. Bureau of Motor Vehicles, Ct. of Cl. No. 2006-
04393-AD,     2007-Ohio-1267.     Defendant’s    records   were    accurate       under     the
circumstances when plaintiff’s cause of action accrued.      Elliott v. Bureau of Motor
Vehicles (2002), 2001-02104-AD, jud. Plaintiff is barred from recovery in situations
where BMV performs statutory duties acting in reliance upon records supplied by a
court. Raheem, Ct. of Cl. No. 2006-06043-AD, jud, 2007-Ohio-1987.




                                Court of Claims of Ohio
                                                                       The Ohio Judicial Center
                                                               65 South Front Street, Third Floor
                                                                          Columbus, OH 43215
                                                                614.387.9800 or 1.800.824.8263
                                                                           www.cco.state.oh.us




KRISTEN MAGALE

      Plaintiff

      v.

BUREAU OF MOTOR VEHICLES

      Defendant

Case No. 2010-07296-AD
Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION



         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of defendant. Court costs are assessed against plaintiff.



                                                  ________________________________
                                                  DANIEL R. BORCHERT
                                                  Deputy Clerk

Entry cc:

Kristen Magale                                    John R. Guldin
4540 Aspen Lake Drive                             Associate Legal Counsel
Apt. 312                                          Ohio Department of Public
Brunswick, Ohio 44212                             Safety, Legal Services
                                                  1970 West Broad Street
                                                  P.O. Box 182081
                                                  Columbus, Ohio 43218-2081
RDK/laa
11/18
Filed 1/21/11
Sent to S.C. reporter 4/8/11